Title: To James Madison from Nathan Sanford, 29 June 1816
From: Sanford, Nathan
To: Madison, James



Sir
New York 29th. June 1816.

James W. Lent Esquire, is about to visit Washington; and he desires to be introduced to the President of the United States.  I accordingly beg leave to present him, in this manner.  Mr. Lent, is an old inhabitant of this City; he has always, sustained a pure and excellent character; he is in politics, a Republican; and he enjoys the esteem and respect of his fellow citizens.  I have the honor to be With the highest respect Sir Your most obedient servant

Nathan Sanford

